Citation Nr: 0946001	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-25 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from March 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Veteran is service-connected for, in part, type II 
diabetes mellitus, rated 20 percent.  A VA outpatient 
treatment of March 2006 suggests that he now has peripheral 
neuropathy due to diabetes mellitus.  The RO should clarify 
whether the Veteran seeks to claim service connection for 
bilateral lower extremity peripheral neuropathy secondary to 
service-connected diabetes.  


FINDINGS OF FACT

Bilateral hearing loss is manifested by Level I hearing 
acuity in each ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims. See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the Veteran with pre-adjudication VCAA notice 
by letter, dated in March 2006.  The notice included the type 
of evidence needed to substantiate the claim for increase, 
namely, evidence of an increase in severity.  He was informed 
that VA would obtain VA records and records of other Federal 
agencies, and that private medical records could be submitted 
or VA could be authorized to obtain such records.  The notice 
included the general provision for the effective date of the 
claim, that is, the date of receipt of the claim and how VA 
determined disability ratings, including consideration of the 
nature and symptoms, the severity and duration of symptoms, 
and the impact of the condition and symptoms on employment.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in 
part by Vazquez-Flores v. Shineki, No. 2008-7150, slip op. 
(Fed.Cir. Sept. 4, 2009). 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  



Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim. 

The Veteran declined the opportunity to testify in support of 
his claim.  The RO has obtained the Veteran's service 
treatment records and VA treatment records.  There is no 
indication that there are any relevant private clinical 
records. 

The Veteran was afforded a VA examination which is sufficient 
for rating purposes.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

General Rating Principles

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in the 
Diagnostic Codes (DCs) in VA's Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim).  

Bilateral Hearing Loss

Bilateral hearing loss is currently rated zero percent 
disabling under Diagnostic Code 6100.  

On VA audiology examination in July 2003 the Veteran's the 
pure tone thresholds in the right ear at 1000, 2000, 3000, 
and 4000 Hertz were 25, 15, 35, and 50 decibels, 
respectively, with average decibel loss rounded to 31.  Pure 
tone thresholds in the left ear at 1000, 2000, 3000, and 4000 
Hertz were 20, 45, 55, and 65 decibels, respectively, with an 
average decibel loss rounded to 46.  Speech recognition or 
discrimination, using the Maryland CNC word list, was 92 
percent in the right ear and 88 in the left ear. 

With respect to functional impairment it was reported that 
the Veteran had a mild hearing loss in the right ear which 
might cause difficulty hearing faint speech, or normal speech 
in the presence of background noise.  In the left ear there 
was a moderate hearing loss which might also cause difficulty 
with speech at a normal conversational level, especially if 
background noise was present.  However, this would not 
functionally impair the Veteran from employment because 
hearing aids would improve the condition.  The impairment 
meant that he might have some difficulty on the telephone but 
if the volume of the telephone was raised, the problem would 
be improved.  

A May 2005 VA outpatient treatment record reflects that the 
Veteran was seen for a complained of decreased hearing in the 
left ear.  Testing showed some decrease in left ear hearing 
acuity at 1,500 through 4,000 Hertz, as compared to the test 
in 2003.  A hearing aid was indicated for the left ear.  He 
was referred for removal of cerumen from the left ear, after 
which a left ear impression was to be made.  

On VA audiology examination in April 2006 the Veteran's the 
pure tone thresholds in the right ear at 1000, 2000, 3000, 
and 4000 Hertz were 20, 25, 40, and 50 decibels, 
respectively, with average decibel loss rounded to 34.  Pure 
tone thresholds in the left ear at 1000, 2000, 3000, and 4000 
Hertz were 30, 60, 70, and 65 decibels, respectively, with an 
average decibel loss rounded to 56.  Speech recognition or 
discrimination, using the Maryland CNC word list, was 96 
percent in the right ear and 92 in the left ear. 

The diagnosis was that there was no change in the Veteran's 
hearing loss.  The hearing loss was a bilateral sensorineural 
hearing loss which was normal to moderate in the right ear 
and mild to severe in the left ear.  No medical follow-up was 
needed for further evaluation of his hearing loss.  

Analysis

In evaluating service-connected hearing impairment, a 
disability rating is derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

Applying the results to TABLE VI, the findings of the April 
2006 VA examination yield a numerical designation of I for 
the right ear as the average decibel loss of 34 is in the 
range between zero (0) to 41 average pure tone decibel 
hearing loss and the speech discrimination score of 96 
percent is in the range between of 92 and 100 percent of 
speech discrimination.  

The numerical designation for the left ear is also I as the 
average decibel loss of 56 is in the range between 50 to 57 
average pure tone decibel hearing loss and the speech 
discrimination score of 92 percent is in the range between of 
92 and 100 percent of speech discrimination.  

Entering the numeral designations of I and I to TABLE VII 
yields a disability rating of zero percent under Diagnostic 
Code 6100.  

In this regard, the Board has considered the 2005 VA 
outpatient treatment record showing the Veteran's need for a 
hearing aid in the left ear and a reported decrease in 
hearing acuity in that ear.  In fact, a comparison of the 
threshold levels in the left ear in 2006 with those obtained 
on audiometry testing in 2003 confirms that the thresholds, 
in decibels, are now higher in the left ear.  Nevertheless, 
the most recent VA audiometry testing in 2006 did not 
demonstrate that his hearing acuity is of such severity as to 
warrant a compensable disability rating.  

Moreover, as the pure tone threshold at each of the four 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz 
were not 55 decibels or more; and the puretone threshold were 
not 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz, under 38 C.F.R. § 4.86(b)), an exceptional 
pattern of hearing impairment is not shown under 38 C.F.R. 
§ 4.86.  

"The Secretary [of VA], in an internal guidance document, 
recently reaffirmed the need for VA audiologists to describe 
the effect of a hearing disability on a claimant's 
occupational functioning and daily activities."  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

"The policy of describing the results of all tests conducted 
makes sense, particularly in the context of the 
extraschedular rating provision.  38 C.F.R. § 3.321(b).  
Unlike the rating schedule for hearing loss, § 3.321(b) does 
not rely exclusively on objective test results to determine 
whether a referral for an extraschedular rating is warranted.  
The Secretary's policy facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  

Here, the audiologist who conducted the 2003 VA examination 
provided information as to the potential adverse impact of 
the Veteran's hearing loss.  In essence it was concluded that 
there would be no major or significant adverse impact upon 
the Veteran's functional abilities due to his bilateral 
hearing loss.  The VA examination in April 2006 concluded 
that there was no change in the Veteran's hearing loss.  From 
this it must be concluded that there would be no change in 
any potentially adverse impact due to the bilateral hearing 
loss.  

Moreover, the Veteran has not otherwise described any adverse 
impact upon his occupational or daily activities due to his 
hearing loss.  This is sufficient to comply with the 
applicable VA policies.  See Martinak, Id. 

Accordingly, the criteria for an initial compensable 
disability rating for bilateral hearing loss are not met.  

Extraschedular Consideration

The Board is precluded from assigning an extraschedular 
rating under 38 C.F.R. 3.321(b)(1) in the first instance but 
not from considering whether the case should be referred for 
such a rating.  The threshold factor is, after considering 
the level of severity and symptomatology with the schedular 
criteria, whether there is such an exceptional disability 
picture, with such related factors as frequent 
hospitalizations or marked interference with employability, 
that the schedular rating criteria are inadequate.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 
F.3d 1366 (Fed.Cir.).  

If the rating criteria reasonably describe the disability 
level and symptomatology, the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is adequate.  In that case, referral for 
consideration of an extraschedular rating is not required.  
Thun, Id. Here, comparing the current disability level and 
symptoms to the Rating Schedule, the degree of disability is 
contemplated therein.  Here, frequent periods of 
hospitalizations are not required for the hearing loss and 
marked interference due to the bilateral hearing loss is not 
shown.  Thus, the assigned schedular rating is adequate and 
referral for consideration of an extraschedular rating is not 
required.  

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

A compensable rating for bilateral hearing loss is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


